Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from organizing a demonstration after confidential information obtained during an investigation revealed that petitioner was instrumental in organizing a protest of a facility policy. Based upon our examination of the record, we find that the misbehavior report and the testimony of its author, together with the confidential information supplied for our in camera review, constitutes substantial evidence to support the determination (see, Matter of Torres v Goord, 242 AD2d 800). Contrary to petitioner’s argument, “the confidential portion of the record contains objective proof from which the Hearing Officer could make his independent finding that the information relayed by the informants was reliable” (Matter of Cooper v Goord, 247 AD2d 666; see, Matter of Olave v Goord, 251 AD2d 794, 795; see also, Matter of Santiago v Hoke, 183 AD2d 978, 979, lv denied 80 NY2d 757). The countervailing testimony presented by petitioner merely presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have considered petitioner’s remaining contentions, including his claim of Hearing Officer bias, and find them to be without merit.
*807Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.